        Case 2:19-cv-00073-RWS Document 1 Filed 04/10/19 Page 1 of 18




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                         GAINSVILLE DIVISION

DR. MARTIN MOREIRA, and               :
ZULEMA MOREIRA                        :
                                      :
            Plaintiffs,               :
                                      :        Civil Action File No.:
                                      :
v.                                    :        JURY TRIAL DEMANDED
                                      :
POINTE WEST HOMEOWNER’S               :        2:19-cv-00073-RWS-JCF
ASSOCIATION, and MS. CAROL            :
BRUCE                                 :
                                      :
            Defendants.

                                  COMPLAINT

      Plaintiffs, Dr. Martin Moreira (Dr. Moreira) and Zulema Moreira (Mrs.

Moreira), bring this Complaint against Defendants for equitable relief and

damages resulting from intentional race, national origin and/or religious

discrimination pursuant to the Fair Housing Act, and 42 U.S.C. §§ 1981, 1982.

                          JURISDICTION AND VENUE

                                          1.

      This is a federal question action for damages and equitable relief, based on

intentional race, national origin and/or religious discrimination by Defendants.

At least two of the parties reside or do business in Georgia and the acts complained

of occurred exclusively within Georgia.
       Case 2:19-cv-00073-RWS Document 1 Filed 04/10/19 Page 2 of 18




                                        2.

      Federal jurisdiction is based on 28 U.S.C. § 1343.

                                        3.

      Venue in this federal district is proper under 42 U.S.C. § 2000e-5(f) and is

otherwise appropriate.

                                    PARTIES

                                        4.

      Plaintiff, Dr. Martin Moreira, is a resident of the Pointe West neighborhood

(Pointe West) in Oakwood, Georgia. Plaintiff is members of a protected class

based on race (Hispanic), national origin (Cuban) and religion (Christian). His

wife, Zulema Moreira, is a member of a protected class based on race (Hispanic),

national origin (Argentina) and religion (Christian).

                                        5.

      Pointe West is a subdivision operating as a homeowners' association,

Pointe West Homeowner’s Association, Inc., and may be served through their

registered agent Kathleen Eichler at 5650 Harbor Pointe, Oakwood, GA 30566, in

Hall County.

                                        6.

      Carol Bruce is a homeowner in the Pointe West subdivision and the


                                         2
       Case 2:19-cv-00073-RWS Document 1 Filed 04/10/19 Page 3 of 18




chairperson of the Architectural Control Committee of the Pointe West

Homeowner’s Association. She may be served at her residence at: 5710 Pointe

West Drive, Oakwood, GA 30566.

                            STATEMENT OF FACTS

                                          7.

      Dr. Moreira and his wife Zulema are retired and own a home in the Pointe

West neighborhood in Oakwood, GA. The subdivision is situated in Hall

County.

                                          8.

      Dr. Moreira is originally from Cuba and is Christian. He is a naturalized

United States citizen. Dr. Moreira speaks with an accent and maintains the

cultures and traditions of his native country. His wife, Zulema, is from

Argentina and is a naturalized citizen.       She speaks with a strong accent and

maintains the cultures and traditions of her native country.

                                          9.

      Pointe West is a subdivision operating as a homeowners’ association,

Pointe West Homeowner’s Association, Inc., and subject to a Declaration of

Protective and Restrictive Covenants (“Covenants”) created in 1995 and

amended in 2000.


                                          3
       Case 2:19-cv-00073-RWS Document 1 Filed 04/10/19 Page 4 of 18




                                        10.

     The Covenants create and empower an Architectural Control Committee

(ACC) to act on behalf of the Pointe West Homeowner’s Association. The ACC

promulgates and enforces rules, regulations and guidelines for construction in

the subdivision. The Covenants also set forth specific rules and aesthetic

standards for property features such as retaining walls, playgrounds, pools and

lawn structures.

                                        11.

      In March 2017, Plaintiffs sought approval of a backyard project for their

home in Pointe West, including a play area for his family and grandchildren that

would not be visible from the street. Dr. Moreira believes in traditional family

values and the project was designed to encourage special times of communion

and fellowship with his family and more specifically with his grandchildren.

                                        12.

      Pursuant to the Covenants, some elements of the project required approval

from the ACC, and some from local governmental agencies, including the Hall

County Building Department.

                                        13.

      In January of 2017, Dr. Moreira first had initial discussions with Carol


                                         4
        Case 2:19-cv-00073-RWS Document 1 Filed 04/10/19 Page 5 of 18




Bruce in the front yard of his house on the side of the garage where the project

was intended to be built. Carol Bruce at that time stated that approval for the

intended project would take two weeks from the time that the project was

submitted.

                                        14.

      In March 2017, the initial application was submitted in person by Dr.

Moreira to Mr. Brian Pawlik a member of the HOA. The application was a

detailed submission which included all required drawings with detailed

specifications of the equipment to be installed.

                                        15.

      Mrs. Carol Bruce made her personal feelings known as early as March 7,

2017 that she did not support approval of Dr. Moreira’s project, despite its

seeming compliance with all ACC prerequisites. In response, Mr. Bob

Robocinski told Mrs. Bruce, “I don’t feel that we (ACC) can reject what he wants

to do on his property.” The next day on March 9, 2017, Mr. Robocinski and Mrs.

Bruce again traded emails where Mrs. Bruce is told again by Mr. Robocinski that

“there’s very little that can be done with what he wants to do with his side yard”

other than ask for compliance with the HOA guidelines.




                                         5
          Case 2:19-cv-00073-RWS Document 1 Filed 04/10/19 Page 6 of 18




                                        16.

      On March 11, 2019, the ACC notified Dr. Moreira that the project did not

have approval and listed nine items to be submitted for the ACC to continue its

review.

                                        17.

      After the initial application was not approved by the ACC, Dr. Moreira

made several inquiries into the reasons the ACC had for not approving his plan.

                                        18.

      On March 17, 2017, in an effort to satisfy the outstanding requests, Dr.

Moreira submitted a second application with additional information on the

claimed deficiencies. Again, the ACC did not approve the application and now

demanded fourteen items of information, claiming these items were necessary to

properly review the projects compliance with HOA covenants and guidelines.

                                        19.

      On information and belief, the ACC deviated from practice and procedure

when reviewing and making a decision about these applications. Dr. Moreira’s

applications were treated differently than other homeowners in Pointe West with

different processes and requirements for approval.




                                         6
        Case 2:19-cv-00073-RWS Document 1 Filed 04/10/19 Page 7 of 18




                                         20.

            In deviation from established practice, ACC members went to the Hall

County Building Department and demanded all information regarding Dr.

Moreira´s application. Hall County Building Department staff later confided

with Dr. Moreira´s architect Mr. Jack Bailey that ACC members were looking for

something to kill the project. Mr. Jack Bailey, himself the President of his own

homeowner’s association, indicated that he had never seen similar conduct in his

experience as an architect and with his own homeowner’s association.

                                         21.

       Similarly situated backyard projects of other homeowners (of different

race and national origin) were treated differently and approved because of

intentional discrimination based on different race and national origin.

                                         22.

      For example, the ACC required an engineer stamp on site plans submitted

by Dr. Moreira and refused to review the application without the stamp. Dr.

Moreira objected stating that no such stamp requirement exists in the covenants

or rules.

                                         23.

      As another example, Dr. Moreira has identified seven properties inside the


                                          7
       Case 2:19-cv-00073-RWS Document 1 Filed 04/10/19 Page 8 of 18




Pointe West subdivision where retaining walls had been built in the same

relative location with respect to the property lines that were approved while Dr.

Moreira’s similar project was not approved.

                                       24.

      Dr. Moreira has also identified three other properties in the subdivision

where similar play structures were actually visible from the street and not

landscaped as the ACC required of Dr. Moreira.

                                       25.

      Dr. Moreira´s play ground project will not be visible from the street. His

immediate neighbors on either side have agreed that the project can be built in

the intended location. Both neighbors are in favor of the project design. The

neighbor impacted by the proposed retaining wall on the property line has also

expressed his approval.

                                       26.

      Dr. Moreira sought out the members of the ACC, Ms. Carol Bruce, Mr. Bob

Robocinski, Mr. Brian Pawlik for an explanation of the altered processes and

delay in obtaining ACC approval for the project when similarly situated projects

had been approved using different procedures than were applied to him.




                                        8
        Case 2:19-cv-00073-RWS Document 1 Filed 04/10/19 Page 9 of 18




                                        27.

      On March 16, 2017, Dr. Moreira attended an in-person meeting with Mr.

Robocinski and the president of the Pointe West Homeowner’s Association, Mr.

Mason Karimzedah. At that meeting, Mr. Robocinski, became loud and

demonstrated a demeaning and hostile attitude towards Dr. Moreira because of

his race, national origin and/or religion.

                                        28.

      The tone of the meeting became so toxic that Dr. Moreira asked to be

excused and left the meeting due to this discriminatory treatment. The next day

Mrs. Bruce, who was not even at the meeting, called Dr. Moreira “presumptuous,

narcissistic and deeming [sic].”

                                        29.

      Dr. Moreira ultimately attended five meetings regarding his project where

he supplied drawings showing the retaining wall on the property line. No

objections were raised in those meetings to the location of the retaining wall on

the property line. Hall County Building Department approved the project with

the retaining wall on the property line, and his adjoining neighbors also

consented. Dr. Moreira spent thousands of dollars for additional drawings and

layouts premised on the location of the retaining wall.


                                             9
         Case 2:19-cv-00073-RWS Document 1 Filed 04/10/19 Page 10 of 18




                                         30.

         On June 6, 2017, Dr. Moreira again submitted a modified application for

the Family Leisure Area Project (FLAP). The plan called for a retaining wall to

be built on the property line, and a playground and cooking area similar to other

projects approved by the ACC for others of different race, national origin and

faith.

                                         31.

         On June 28, 2017, the ACC again denied the application claiming that the

retaining wall’s location (on the property line) prevented compliance with

existing rules (despite other similarly situated projects approved by the ACC)

and that the location of the swing set and gazebo required compliance with the

existing neighborhood aesthetics (a malleable standard used by the ACC to cloak

there discriminatory intent).

                                         32.

         Defendants are aware that Dr. Moreira´s expenditures for the project items

exceed one hundred thousand dollars. The equipment is now in storage and is

precluding access to the garage.

                                         33.

         The HOA has aggressively opposed Dr. Moreira’s plans for improvements


                                          10
       Case 2:19-cv-00073-RWS Document 1 Filed 04/10/19 Page 11 of 18




to his Pointe West home. They have strictly applied and misapplied the

architectural guidelines and HOA rules to prevent Plaintiffs from completing

their project, while approving similarly situated projects.

          COUNT I – RACE, NATIONAL ORIGIN AND RELIGIOUS
               DISCRIMINATION: FAIR HOUSING ACT

                                           34.

      Plaintiffs incorporate herein the preceding and foregoing paragraphs as if

stated herein for this claim for relief.

                                           35.

      The Fair Housing Act (FHA) is “a comprehensive open housing law.” Jones

v. Alfred H. Mayer Co., 392 U.S. 409, 413 (1968). The purpose of the statute, as

expressed by Congress, is “to provide, within constitutional limitations, for fair

housing throughout the United States.” 42 U.S.C. § 3601. Thus, it is intended to

promote “open, integrated residential housing patterns and to prevent the

increase of segregation, in ghettos, of racial groups whose lack of opportunities the

Act was designed to combat.” Otero v. New York City Housing Auth., 484 F.2d 1122,

1134 (2d Cir.1973). In order to achieve its purpose, the provisions of the FHA are

to be construed broadly. See Trafficante v. Metropolitan Life Ins. Co., 409 U.S. 205,

211–12 (1972).



                                           11
       Case 2:19-cv-00073-RWS Document 1 Filed 04/10/19 Page 12 of 18




                                          36.

      Under 42 U.S.C. § 3604(a), it is unlawful: “[t]o refuse to sell or rent after the

making of a bona fide offer, or to refuse to negotiate for the sale or rental of, or

otherwise make unavailable or deny, a dwelling to any person because of race,

color, religion, sex, familial status, or national origin.” 42 U.S.C. § 3604(a). Dr.

Moreira was intentionally discriminated against based on race, national origin or

religion.

                                          37.

      Under 42 U.S.C. § 3604(b), it is unlawful: “[t]o discriminate against any

person in the terms, conditions, or privileges of sale or rental of a dwelling, or in

the provision of services or facilities in connection therewith, because of race,

color, religion, sex, familial status, or national origin.” 42 U.S.C. § 3604(b).

                                          38.

      Under 42 U.S.C. § 3617, it is unlawful: “to coerce, intimidate, threaten, or

interfere with any person in the exercise or enjoyment of, or on account of his

having exercised or enjoyed, or on account of his having aided or encouraged any

other person in the exercise or enjoyment of, any right granted or protected under

this section.




                                           12
       Case 2:19-cv-00073-RWS Document 1 Filed 04/10/19 Page 13 of 18




                                         39.

      Unlawful discriminatory intent may be proved directly with evidence that

a discriminatory reason motivated the defendants, or indirectly with evidence of

a prima facie case and evidence the proffered explanation for the action taken is

unworthy of credence. McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973).

                                         40.

      Intentional discrimination may be proved by: (1) direct evidence of

racial/religious or national origin discrimination or (2) discriminatory adverse

treatment when compared to similarly situated non-minority person plus other

circumstantial evidence of discriminatory intent.

                                         41.

       Plaintiffs are members of a protected class based on race, religion and

national origin.

                                         42.

      Plaintiffs   were   subjected   to        discriminatory   conduct,   based   on

discriminatory intent based on race, religion and national origin as illustrated,

inter alia, by (1) Different and changing procedures were applied to his project; (2)

Similarly situated projects of persons of different race and national origin were

treated dissimilarly and approved; (3) The application was pre-judged by


                                           13
       Case 2:19-cv-00073-RWS Document 1 Filed 04/10/19 Page 14 of 18




members of ACC and subject to changing requirements; (4) Plaintiffs were

disrespected and treated with hostility in meetings and in the overall ACC process.

                                           43.

      These actions and their discriminatory intent were a motivating factor in the

interference with the facilities, enjoyment and use of his home, property and the

Pointe West facilities, and precluded future development of Plaintiffs’ home and

property.

                                           44.

      ACC violated Plaintiffs’ rights under the Fair Housing Act.

     COUNT II - DISCRIMINATION IN CONTRACTUAL RELATIONS
                   IN VIOLATION OF 42 U.S.C. § 1981

                                           45.

      Plaintiffs incorporate herein the preceding and foregoing paragraphs as if

stated herein for this claim for relief.

                                           46.

      Under 42 U.S.C. § 1981, Plaintiffs have the right “to the full and equal

benefit of all laws and proceedings for the security of persons and property as is

enjoyed by white citizens…. and to make and enforce contracts including] the

making, performance, modification, and termination of contracts, and the

enjoyment of all benefits, privileges, terms, and conditions of the contractual

                                           14
       Case 2:19-cv-00073-RWS Document 1 Filed 04/10/19 Page 15 of 18




relationship. This right is secured against governmental or non-governmental

discrimination.

                                         47.

      Under 42 U.S.C. § 1982, Plaintiffs have “the same right … as is enjoyed by

white citizens thereof to inherit, purchase, lease, sell, hold, and convey real and

personal property.” This right is secured against governmental or non-

governmental discrimination.

                                         48.

      Plaintiffs are members of a protected class based on race and national origin,

and were treated differently than white citizens in contracts and his real property

by Defendants.

                                         49.

      Plaintiffs   were    subjected   to        discriminatory   conduct,   based   on

discriminatory intent and treated differently than white citizens as illustrated, inter

alia, by (1) Different and changing procedures were applied to their project; (2)

Similarly situated projects of persons of different race and national origin were

treated dissimilarly and approved; (3) The application was pre-judged by

members of ACC and subject to changing requirements; (4) They were

disrespected and treated with hostility in meetings and in the overall ACC process.


                                            15
       Case 2:19-cv-00073-RWS Document 1 Filed 04/10/19 Page 16 of 18




                                         50.

      These actions and their discriminatory intent were a motivating factor in the

interference with the facilities, enjoyment and use of his home, property and

precluded future development of Plaintiffs’ home and property.

                                         51.

      Pointe West, through the ACC, violated Plaintiffs’ rights under 42 U.S.C. §§

1981 and 1982.

      WHEREFORE, Plaintiffs pray for judgment as follows:

      1.    Injunctive relief ensuring equal treatment in the approval process by

            ACC without future discriminations based on race/national origin

            and religion;

      2.    Compensatory damages in an amount to be determined by the

            conscience of the jury and evidence presented;

      3.    Punitive damages in an amount to be determined by the conscience

            of the jury and evidence presented;

      4.    Trial by jury on all issues so triable;

      5.    Reasonable expenses and attorneys’ fees incurred in bringing this

            action; and,

      6.    Such other relief as the Court deems just and proper.


                                          16
Case 2:19-cv-00073-RWS Document 1 Filed 04/10/19 Page 17 of 18




                              17
       Case 2:19-cv-00073-RWS Document 1 Filed 04/10/19 Page 18 of 18




      Dated: This the 10th day of April, 2019.

                                             Respectfully submitted,

                                             /s Gerald Weber
                                             Gerald Weber
                                             (Georgia Bar No. 744878)


P.O. Box 5391
Atlanta, Georgia 31107-0391
wgerryweber@gmail.com
(404) 522-0507

                                             /s/ Craig Goodmark
                                             Craig Goodmark
                                             Georgia Bar No. 301428


Goodmark Law Firm
One West Court Square
Decatur, Georgia 30030
(404) 719-4848
cgoodmark@gmail.com

Attorneys for Plaintiff




                                        18
